Citation Nr: 1220150	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-49 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy and/or secondary to colon cancer surgery.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The Veteran had active service from January 1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.                 

In September 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's gastroesophageal reflux disease (GERD) was not shown during service or for many years thereafter and is not shown to be related to his service; there is a preponderance of evidence against a finding that the Veteran's service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy, and/or colon cancer surgery, caused or aggravated his GERD.


CONCLUSION OF LAW

Service connection for GERD, to include as secondary to service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy and/or secondary to colon cancer surgery, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in April 2008 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the April 2008 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the November 2008 decision that is the subject of this appeal in its April 2008 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in April 2008), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran did in fact receive a VA examination in November 2009, which was thorough in nature and provided a competent opinion addressing the pertinent question of whether the Veteran's currently diagnosed GERD was caused or aggravated by his service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy and/or secondary to colon cancer surgery.  In addition, the RO also obtained a VA opinion in March 2011, which also addressed the aforementioned pertinent question.  Moreover, as explained further below, because the VA opinions opposed the Veteran's claim, and given that the Veteran had submitted a private medical statement from A.C., M.D., dated in February 2010, in support of his claim, the Board remanded this case in September 2011 so that Dr. C. could be provided copies of the VA opinions and an opportunity to submit an addendum to his February 2010 statement.  In February 2012, Dr. C. submitted a private medical statement in response to the VA opinions.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 






II. Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).      


III. Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for GERD, to include as secondary to service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy and/or secondary to colon cancer surgery.  

The Veteran's service treatment records are negative for any complaints or findings GERD.  In November 1947, the Veteran underwent a retirement examination.  At that time, the Veteran's abdomen was clinically evaluated as "normal."  

The first evidence of record of a diagnosis of GERD is in February 2009, over 61 years after the Veteran's discharge.  VA Medical Center (VAMC) outpatient treatment records show that in February 2009, the Veteran underwent a physical examination.  At that time, his problem list included a diagnosis of GERD.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].

In this case, there is no evidence of record which links the Veteran's currently diagnosed GERD to his period of active service.  Notably, the Veteran has not argued that his GERD is directly related to his service.  Thus, service connection for GERD on a direct basis is not warranted.   

The Veteran's theory of entitlement in this matter is one of secondary service connection; he contends that he has GERD that was caused or made worse by his service-connected colon cancer, to include his colon cancer surgery.

Private medical records from Dr. A.C. show that in November 2007, the Veteran was diagnosed with Stage I cecal carcinoma.  He subsequently underwent a right hemicolectomy.

By a November 2008 rating action, the RO granted service connection for adenocarcinoma of the cecal colon, status-post right hemicolectomy, as secondary to in-service radiation exposure.

The evidence of record reflects discrepancies in the medical opinions regarding the question of whether the Veteran's currently diagnosed GERD was caused or aggravated by his service-connected colon cancer and/or colon cancer surgery.  In support of the Veteran's claim, Dr. A.C. submitted a statement in February 2010.  In the statement, Dr. C. indicated that he had taken care of the Veteran on several occasions.  Specifically, Dr. C. noted that he was involved with the Veteran's treatment for right colon cancer, which was treated in November 2007.  Dr. C. maintained that associated with the Veteran's treatment for colon cancer, he developed GERD.  According to Dr. C., the Veteran's GERD occurred directly following the diagnosis and treatment of the colon cancer, and was more than likely related to the treatment he received at that time.  The Veteran underwent a laparoscopically-assisted right colectomy.  Dr. C. stated that any time one operated on someone's intestinal tract, they could have repercussions on the rest of their intestinal tract.  With that in mind, it was Dr. C.'s opinion that the Veteran's GERD was more likely than not related to his diagnosis and treatment of his colon cancer.

In response to the statement from Dr. C., the RO obtained a VA medical opinion, dated in March 2011.  In the March 2011 report, the VA examiner stated that although the Veteran reported symptoms of GERD for several years, he was not diagnosed with GERD until 2009, more than a year after his surgery for colon cancer.  Thus, the VA examiner noted that although Dr. C. suggested that the Veteran's symptoms of GERD started right after his surgery, the record did not support that observation.  In this regard, the private medical records from Dr. C., dated from August to December 2007, were negative for any complaints or findings of GERD.  In fact, the first evidence of record of a diagnosis of GERD was in a February 2009 VAMC outpatient treatment record.  According to the VA examiner, there was no link between colon cancer surgery and GERD in the literature.  It was likely that the Veteran had some very mild reflux for several years that was not enough to warrant a discussion with the doctor; that was often the case.  The VA examiner indicated that the worsening of the Veteran's GERD did not appear to have occurred right after surgery but rather, much later, and it was most likely a natural progression of the disease.  Therefore, the VA examiner opined that the Veteran's GERD was not caused by or a result of his colon cancer or the treatment thereof, nor was it aggravated by it.  This opinion opposes the Veteran's claim.    

The evidence of record also includes another VA opinion that opposes the Veteran's claim.  In November 2009, the Veteran underwent a VA examination.  According to the examiner, although the Veteran stated that he had had minor heartburn before his surgery, he did not elaborate on when his GERD started or any specific symptoms.  The Veteran reported that his heartburn had worsened ever since his hemicolectomy.  Following the physical examination, the examiner diagnosed the Veteran with GERD.  The examiner stated that the exact onset of the Veteran's GERD was not certain.  The examiner further opined that it was not as likely as not that the Veteran's GERD was secondary to or aggravated by his colon cancer resulting in colon cancer surgery.  According to the examiner, there was no direct link to hemicolectomies or colon surgery and GERD.  The examiner reported that GERD was caused by incompetence at the gastroesophageal junction (GE junction).  The GE junction was anatomically separate from the colon and would likely not be affected in any way by colon surgery.  In addition, GERD was a very common diagnosis in adults, and may have occurred in the Veteran regardless of his hemicolectomy.

In September 2011, the Board remanded this case.  At that time, the Board stated that the primary basis for Dr. C.'s opinion that the Veteran's GERD was related to his service-connected colon cancer and surgery for colon cancer, was that the Veteran developed GERD "directly following" his surgery and treatment for colon cancer.  However, as noted by the VA examiner in the March 2011 report, the private medical records from Dr. C. that had been associated with the claims file were negative for any complaints or findings of GERD.  However, the Board indicated that the private medical records from Dr. C. were only dated from August to December 2007.  Thus, the Board remanded this case in order to obtain any additional medical treatment records from Dr. C.  The Board also determined that Dr. C. should be given an opportunity to provide an addendum to his statement, in light of the VA opinions dated in November 2009 and March 2011.  Thus, upon remand, the RO was directed to make copies of the November 2009 and March 2011 VA reports and send them to Dr. C. for review.  In addition, the RO was directed to ask Dr. C. to comment on the VA opinions that the Veteran's GERD did not appear right after his November 2007 surgery, but rather, much later, and that there was no link in the medical literature between colon cancer surgery and GERD.    

In December 2011, the RO received private medical records from Dr. C., dated from September 2007 to February 2011.  The records are negative for any complaints or findings of GERD.  The records show that in September 2007, the Veteran was hospitalized for left internal carotid artery stenosis.  At that time, he denied any chronic GI (gastrointestinal) problems.  Upon  physical examination, the Veteran's abdomen was soft and nontender.  

Pursuant to the Board's September 2011 remand, the RO contacted Dr. C. and asked for an addendum to his February 2010 statement.  The RO also provided Dr. C. with copies of the November 2009 and March 2011 VA reports.  In response, Dr. C. submitted a private medical statement in February 2012.  In the statement, he indicated that he took care of the Veteran when he underwent a colectomy for colon cancer in November 2007.  According to Dr. C., prior to that, the Veteran had a problem with GERD, which progressed after the surgery.  Dr. C. noted that the pertinent question was whether there was a direct relationship between the colon cancer and the Veteran's GERD.  Dr. C. reported that he would agree with the March 2011 VA examiner's opinion that there was no direct link to colon surgery and GERD.  Dr. C. indicated that GERD was related to the gastrointestinal tract and sometimes surgery in one area of the tract would affect another area.  Dr. C. stated that he could not think of any direct mechanical reason why "this should make this worse, at least not in the long term."  

In this case, the Board finds that the probative value of the opinions from Dr. C. is diminished by several factors.  First, the Board notes that Dr. C. has provided contradictory statements regarding when the Veteran initially experienced GERD.  In his first statement, dated in February 2010, Dr. C. indicated that the Veteran's GERD occurred "directly following" his surgery and treatment for colon cancer.  However, in his second statement, dated in February 2012, Dr. C. reported that the Veteran had GERD prior to his surgery for colon cancer.  In addition, the Board observes that it is not clear what evidence Dr. C. reviewed when he made his statements because his private medical records, dated from August 2007 to February 2011, are negative for any complaints or findings of GERD.  Given that the Veteran's colon cancer surgery was in November 2007, the records cover the period both before the surgery and after.  Thus, the March 2011 VA examiner's statement that the evidence of record did not support Dr. C.'s observation that the Veteran's GERD started right after his surgery is still accurate.  In light of Dr. C.'s conflicting statements, and given that his private medical records are negative for any complaints or findings of GERD, the first evidence of record of a diagnosis of GERD is in February 2009, over one year after the Veteran's colon cancer surgery in November 2007.   

The Board further notes that Dr. C. has provided statements that are contradictory and unclear regarding the cause and/or aggravation of the Veteran's GERD.  In his first statement, dated in February 2010, Dr. C. opined that it was more likely than not that the surgery for the Veteran's colon cancer caused him to develop GERD.  In regard to a rationale, Dr. C. stated that the Veteran had undergone a laparoscopically-assisted right colectomy and that any time one operated on someone's intestinal tract, they could have repercussions on the rest of their intestinal tract.  However, in the second statement, dated in February 2012, Dr. C. stated that he agreed with the March 2011 VA opinion wherein the examiner stated that there was no direct link between colon surgery and GERD.  At the same time, nevertheless, he seemed to reiterate his opinion that surgery in one intestinal tract could affect another intestinal tract.  Thus, his opinion regarding whether there is a link between colon surgery and GERD remains unclear.  In addition, regarding the question of aggravation, although he noted that the Veteran had GERD prior to his surgery which progressed after his surgery, he also reported that he could not think of any direct mechanical reason why the surgery would make the Veteran's GERD worse.  Accordingly, his opinion regarding the question of whether the Veteran's colon surgery aggravated his supposedly pre-existing GERD is also unclear.  Therefore, in view of the contradictory and unclear statements from Dr. C., the Board finds that the probative value of his opinions is significantly lessened.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence").

By contrast, the Board attaches significant probative value to the conclusions reached by the VA examiners in November 2009 and March 2011.  The Board finds that these opinions are clearly based upon a review of the relevant evidence in the claims file and a thorough discussion of possible etiological factors.  The opinions from the examiners are also supported by clear rationales.  Thus, in light of the above, the Board finds that the November 2009 and March 2011 VA opinions are more persuasive than Dr. C.'s opinions.  

The Board has considered the Veteran's statements to the effect that he has GERD that was caused or aggravated by his service-connected colon cancer, to include his colon cancer surgery.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno, 6 Vet. App. at 465; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to testify as to symptoms such as heartburn.  However, in the instant case, when he developed GERD is not capable of lay observation.  In addition, the Veteran has not been shown to possess the training or credential needed to render a competent opinion as to medical causation.  See Jandreau, supra., (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his GERD and his service-connected colon cancer and/or surgery for colon cancer.  The Board finds that the question of whether the Veteran's GERD was caused by or made worse by his service-connected colon cancer and/or surgery for colon cancer is beyond the realm of a layman's competence.  See Jandreau, supra.   

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for gastroesophageal reflux disease, to include as secondary to service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy and/or secondary to colon cancer surgery.  As there is a preponderance of evidence against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.   













ORDER

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy and/or secondary to colon cancer surgery, is denied.   








____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


